Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claim is the inclusion of the limitation “an electrically conductive conformal layer disposed in direct contact with the semiconductor material of the back surface of the integrated circuit, wherein the electrically conductive conformal layer makes electrical contact with the semiconductor material of the substrate by directly contacting the substrate lead.” as recited in independent claim 1, in all of the claims which is not found in the prior art references.
Claims 2-8 and 10 are allowed for the same reasons as claim 1, from which they depend.
	The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the chip carrier further comprises a non-substrate lead at the front surface of the chip carrier and a lead electrically insulating material disposed over the non-substrate lead, wherein the non-substrate lead extends past the integrated circuit, and wherein the electrically conductive conformal layer extends at least partway over the lead electrically insulating material on the non-substrate lead, the electrically conductive conformal layer being electrically isolated from the non-substrate lead by the lead electrically insulating material.” as recited in independent claim 9, in all of the claims which is not found in the prior art references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BITEW A DINKE/Primary Examiner, Art Unit 2896